Title: To James Madison from Gideon Granger, 28 February 1810
From: Granger, Gideon
To: Madison, James


Dr: Sir.Feb: 28. 1810
My long acquaintance with Stanley Griswold Esqr and the Solicitude of his numerous acquaintance—emboldens me to depart from a rule to which I have generally conformd.—Of not interfering to reccommend any candidates for Office.
Mr: Griswold and myself were educated at the same time at Yale College and our acquaintance has continued ever since. He is a man of Science, and has ever sustained the character of An upright faithful Citizen devoted to the liberties of his Country. It was owing to him that New-Hampshire was revolutionized & the unfortunate dispute between him & Govr Hull has most essentially injured his affairs. He has read law with Judge Huntington.

I⟨t is,⟩ Sir, my firm beleif that should it be the pleasure of the President to bestow on him a territorial Judgeship, he would be an useful & faithful Officer and that his appointt Would be highly pleasing to all the leading Republicans of New England. With great Esteem & Respect Yours
G Granger
